UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21891 Cheswold Lane Funds (Exact name of registrant as specified in charter) 100 Front Street, Suite 960 West Conshohocken, PA 19428 (Address of principal executive offices) (Zip code) Colleen Quinn Scharpf Cheswold Lane Asset Management, LLC 100 Front Street, Suite 960 West Conshohocken, PA 19428 (Name and address of agent for service) Registrant's telephone number, including area code: (610) 940-5330 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Item 1. Schedule of Investments. Cheswold Lane International High Dividend Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS % CONSUMER DISCRETIONARY % Casino Guichard-Perrachon S.A. $ Compass Group PLC David Jones Ltd. Marks & Spencer Group PLC PPR Yue Yuen Industrial Holdings Ltd. CONSUMER STAPLES % British American Tobacco PLC Diageo PLC Nestle S.A. Pernod-Ricard S.A. Seven & I Holdings Co., Ltd. TESCO PLC Unilever NV ENERGY % BG Group PLC ENI SpA Ensco PLC ADR 92 Inpex Corp. Modec, Inc. Noble Corp. Royal Dutch Shell PLC A Shares Saipem SpA Technip S.A. Woodside Petroleum Ltd. FINANCIALS % AXA S.A. BNP Paribas Commonwealth Bank of Australia HSBC Holdings PLC ING Groep NV* ORIX Corp. Oversea-Chinese Banking Corp. Ltd. Prudential PLC Tokio Marine Holdings, Inc. HEALTH CARE % Carl Zeiss Meditec AG Fresenius Medical Care AG & Co. KGaA See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Number of Shares Value HEALTH CARE (continued) Novartis AG $ Roche Holding AG INDUSTRIALS % Chiyoda Corp. FANUC Corp. Fraser and Neave Ltd. G4S PLC Henkel A.G. & Co. KGaA JGC Corp. Siemens AG Toyo Engineering Corp. Weir Group PLC INFORMATION TECHNOLOGY % Canon, Inc. MATERIALS % Air Liquide S.A. Air Water, Inc. BHP Billiton PLC Voestalpine AG TELECOMMUNICATION SERVICES % Nippon Telegraph & Telephone Corp. Vodafone Group PLC TOTAL COMMON STOCKS (Cost $23,289,622) Principal Amount Value SHORT-TERM INVESTMENT % Variable Rate Demand Deposit $ UMB Bank Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $224,952) See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) TOTAL INVESTMENTS (Cost $23,514,574) % $ Other Assets, in Excess of Other Liabilities % NET ASSETS % $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income Producing † Indicates yield as of March 31, 2012 See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund Schedule of Investments (continued) March 31, 2012 Investments by Country (unaudited) (As a Percentage of Long-term Investments) Australia 4.2 % Austria France Germany Hong Kong Italy Japan Netherlands Singapore Switzerland United Kingdom Total 100.0 % See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund NOTES TO SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Note 1. Federal Income Tax Information At March 31, 2012, gross unrealized appreciation and depreciation of investments owned by the Fund, based on cost for federal income tax purposes, were as follows: Aggregate cost of investments $ Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 2. Fair Value Measurements Security Valuation – In determining the Fund’s net asset value (“NAV”), portfolio securities primarily listed or traded on a national or foreign securities exchange, except for securities traded on the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) and fixed income securities, are generally valued at the last sale price on that exchange, unless market prices are determined to be not readily available pursuant to the Fund’s pricing procedures.The Fund values NASDAQ traded securities using the NASDAQ Official Closing Price.Equity securities, to the extent these are actively traded are generally categorized in Level 1 of the fair value hierarchy.The Fund generally values fixed income securities using market quotations or a matrix method provided by a pricing service.The Fund values short-term investments that will mature within 60 days at amortized cost, which approximates market value.Fixed income securities are generally categorized in Level 2 of the fair value hierarchy. In the event market quotations are not readily available, a “fair value” price will be determined in accordance with the Fund’s pricing procedures.Securities other than those listed above will be priced in accordance with the Fund’s registration statement and/or pricing procedures. In this circumstance, such securities may be categorized as Level 1, Level 2 or Level 3 depending on the inputs used. The Fund translates prices for its investments that are quoted in foreign currencies into U.S. dollars at current exchange rates.As a result, changes in the value of those currencies in relation to the U.S. dollar may affect the Fund’s NAV, which is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”).Because foreign markets may be open at different times than the NYSE, the value of the Fund’s shares may change on days when shareholders are not able to buy or sell them.If reported prices with respect to the Fund’s foreign investments are believed by Cheswold Lane Asset Management, LLC (the “Adviser”) to be stale or unreliable based upon certain triggering factors set forth in the pricing procedures approved by the Board, these investments will be valued at their fair value using a quantitative methodology.In this circumstance, such securities are categorized as Level 2. In addition, if, in the opinion of the Adviser, significant events materially affecting the values of the Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the NYSE, or if the values provided by the Adviser’s quantitative methodology are deemed by the Adviser not to reflect fair value, such foreign investments will be priced at fair value as determined in good faith by the Adviser. In this circumstance, such securities may be categorized as Level 1, Level 2 or Level 3 depending on the inputs used. The Fund may rely on third-party pricing vendors to monitor for events that may materially affect the values of the Fund’s foreign investments during the period between the close of foreign markets and the close of regular trading on the NYSE. The use of fair value pricing by the Fund may cause the NAV of its shares to differ from the NAV that would be calculated by using closing market prices.Due to the subjective nature of fair value pricing, the Fund’s value for a particular security may be different from the last quoted market price. Under Fair Value Measurements, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: • Level 1 − quoted prices in active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. • Level 2 − other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. • Level 3 − significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012: Sectors Level 1 Level 2* Level 3 Total Consumer Discretionary $ $
